Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s amendment and remarks received on 01/07/2022. Claims 1-14 are currently pending in the application.
The replacement drawings filed on 01/07/2022 are acknowledged and are acceptable. Therefore, the objection to the drawings made in the Quayle Action dated 11/26/2021 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as presented in the following section of this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-4, 6, 7, 9, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Taguchi et al. (U.S Publication No. 2011/0316553 A1; hereinafter “Taguchi”).
As per claim 1, Taguchi discloses a method for detecting theft of a vehicle (e.g. figs. 1A, 1B, 2, 4-6; para. [0036], [0043] & [0061]), comprising:
detecting a vehicle movement by an inductive vehicle charging system (e.g. figs. 3-4; para. [0034], [0037], [0044], [0076] & [0083]),
checking the authorization for a detected vehicle movement (e.g. para. [0036]-[0037] & [0044]), and
outputting a message signal if an unauthorized vehicle movement is detected (e.g. para. [0036]-[0037], [0044] & [0066]),
wherein the checking of the authorization for a detected vehicle movement is started after the start of a vehicle charging process (e.g. see figs. 3-4 & 6).  

As per claim 2, Taguchi discloses: the method as claimed in claim 1, in which the checking of the authorization for a detected vehicle movement is continued after the vehicle charging process has ended until an authorized vehicle movement is detected (e.g. fig. 5; para. [0035]).

As per claim 3, Taguchi discloses: the method as claimed in claim 2, in which an authorized vehicle movement is detected if it is detected after the vehicle has been started by a vehicle-specific vehicle key and/or after release by a release signal output by a communication device (e.g. para. [0035]).

As per claim 4, Taguchi discloses: the method as claimed in claim 1, in which, in order to detect the vehicle movement, a measured coil current or a measured voltage of the inductive vehicle charging system is evaluated (see Y-axis in figs. 4-5, wherein the battery voltage is a measured voltage of the inductive vehicle charging system).

As per claim 6, Taguchi discloses: the method as claimed in claim 1, in which the vehicle movement is detected on the basis of foreign object detection of the inductive vehicle charging system (see fig. 1; para. [0040]).

As per claim 7, Taguchi discloses: the method as claimed in claim 1, in which the vehicle movement is detected on the basis of living object detection of the inductive vehicle charging system (see para. [0061]).

As per claim 9, Taguchi discloses: the method as claimed in claim 1, in which an acoustically perceptible and/or a visually perceptible alarm signal is output as the message signal (see para. [0049], [0060] & [0066]).

As per claim 10, Taguchi discloses: the method as claimed in claim 9, in which the alarm signal is output to an alarm transmitter arranged in the vehicle and/or an alarm transmitter arranged on the charging station of the inductive vehicle charging system and/or to a mobile communication device and/or to an alarm system (see para. [0049], [0060] & [0066]).

As per claim 12, Taguchi discloses: the method as claimed in claim 1, in which the coupling relationship between a primary side and a secondary side of the inductive vehicle charging system is evaluated in order to detect a vehicle movement (para. [0065]).

As per claim 14, Taguchi discloses an inductive vehicle charging system (e.g. figs. 1A, 1B, 2; para. [0012] & [0083]) adapted to detect theft of a vehicle (e.g. figs. 4-6; para. [0036], [0043] & [0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi.

As per claims 5, claim 1 is incorporated and Taguchi does not explicitly disclose an impedance of the inductive vehicle charging system is evaluated in order to detect the vehicle movement.
However, Taguchi discloses using power or voltage (see X-axis and Y-axis in figs. 3-5) for the vehicle induction charging system to identify movement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use instead of power or voltage any suitable electromagnetic variable such as an impedance of the inductive vehicle charging system to identify movement, and the result would have been predictable.

As per claim 13, claim 1 is incorporated and Taguchi does not explicitly disclose magnetic field changes on the vehicle side of the inductive vehicle charging system are evaluated in order to detect a vehicle movement.
However, Taguchi discloses using power or voltage (see X-axis and Y-axis in figs. 3-5) for the vehicle induction charging system to identify movement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use instead of power or voltage any suitable electromagnetic variable such as magnetic field changes on the vehicle side of the inductive vehicle charging system to identify movement, and the result would have been predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Campanella et al. (European Patent Publication No. EP3252962A1; cited by the Applicant in the IDS, hereinafter “Campanella”).

As per claim 8, claim 1 is incorporated and Taguchi does not explicitly disclose the vehicle movement is detected on the basis of an evaluation of the output signals from positioning sensors.
However, in the same field of wireless energy transfer methods, systems, and apparatus, Campanella discloses: a method in which the vehicle movement is detected on the basis of an evaluation of the output signals from positioning sensors (e.g. see para. [0020], [0123] & [0276]-[0277]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Taguchi the known technique of detecting the vehicle movement on the basis of an evaluation of the output signals from positioning sensors, as taught by Campanella, in order to simply identify theft by identifying the vehicle movement based on the evaluation of output signals from positioning sensors of an inductive vehicle charging system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Falk et al. (German Patent Publication No. DE102011077474A1; cited by the Applicant in the IDS, hereinafter “Falk”).

As per claim 11, claim 1 is incorporated and Taguchi does not explicitly disclose an immobilizer arranged in the vehicle is notified when an unauthorized vehicle movement is detected.
However, in the same field of a method and a charging station for monitoring vehicle components of an electric vehicle during the charging of a vehicle battery at the charging station, Falk discloses: a method in which an immobilizer arranged in the vehicle is notified when an unauthorized vehicle movement is detected (e.g. see para. [0012] & [0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Taguchi the known technique of activating an immobilizer of the vehicle when a theft attempt is detected, as taught by Falk, in order to simply make it more difficult to steal a vehicle by activating an immobilizer located in the vehicle in the event of theft detected by an inductive vehicle charging station.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov